Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 10 February 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 10 Feby. 1822
				
				Your Letter is this moment brought to me and would certainly have afforded me more pleasure could I perceive any of those evidences of a desire to improve in your hand writing about which you Know I am so solicitous—I have always been ready to rely on the promises of my children when they have been seriously made and give full confidence to yours more especially on account of the uneasiness I know you would suffer from a sense of ingratitude to Parents who have ever been so ready to promote your happiness and even to gratify your tastes when they are compatible with propriety—It is said my Dear Boy that your long residence with your Mother has proved a serious injury to you by teaching you to be proud and unsocial in your habits and extremely indolent in your studies I therefore call upon you to justify me by your exertions and to prove to your family and the world that your Mother is as incapable of spoiling you or encouraging you in such dispositions as you are susceptible of being injured by such means—Let me therefore urge you always to keep in mind that any failure of yours must be a deep injury to my character and a heavy blow to my future peace—And now my Son let me recommend you to alter your plan of living for the future and if you can get a respectable Chum I would advise you by all means to take him to live with you and associate with your Class upon liberal and easy terms—for a young man who lives entirely alone necessarily acquires selfish and disagreeable manners which unfit him altogether for the world in which he is to move and make him too frequently an object of ridicule to those who are his inferiors Mr. Amory who has just returned to Boston and who is in Johns Class tells me he lodges in the same house with you and that he has tried to cultivate your acquaintance without success—He is a very fine young man and I wish you would meet his advances for remember there is a wide difference between social intercourse and dissipation—I have just been reading Lyttleton’s Letters they are very good and contain some of the best advice for young men that I have seen—His character was so vicious and immoral and the consequences of his vices are so strongly depicted they must operate as a warning because they are dictated by the most painful experience—May you never my beloved Child feel the acute sufferings of a guilty mind and should the crisis now near at hand which remove your Mothers watchful guardianship from your sight remember that from the Spheres above she will claim the promises you have made her and reward you with her blessings for I shall she will die in the conviction that you will not deceive one who loves you so tenderly as
				
					L. C Adams.
				
				
					Your father has written to you I hope your answer will be respectful
				
			